Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II (Figs. 5 and 8, claims 1-20) in the reply filed on 04/22/2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 lines 2-3 recited “225µm, 245µm, 205µm and 220µm” should change to “225 µm, 245 µm, 205 µm and 220 µm”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2019/0244905).
As for claim1, Yu et al. disclose in Figs. 1-3B and the related text a semiconductor package comprising: 
a first semiconductor package 1000 including: 
a first package substrate 910 [0025] including a redistribution layer 250/500, a first semiconductor chip 100 disposed on the first package substrate 910/PCB and electrically connected to the redistribution layer 250 (fig. 3B), 
a molded member 300 disposed on the first package substrate and covering the first package substrate 910 and the first semiconductor chip 100, 
a wiring structure 452/(lower portion of 453)/415 disposed on the molded member 300 and having an upper surface on which a plurality of upper pads 452/(lower portion of 453) are arranged, and 
a frame 200 disposed between the first package substrate 910/PCB and the wiring structure 452/(lower portion of 453)/415, having a through-hole 290 in which the first semiconductor chip 100 is disposed, the frame 210 electrically connecting the redistribution layer 250 and the plurality of upper pads 452/(lower portion of 453); 
a second semiconductor package 4000 disposed on the first semiconductor package 1000, and including: 
a second package substrate 4100 having a lower surface on which a plurality of lower redistribution pads 4005 are arranged, and a second semiconductor chip 4200 disposed on the second package substrate 4100 and electrically connected to the plurality of lower redistribution pads 4005; and 
a plurality of connection bumps 652/653 electrically connecting the plurality of upper pads 452/(lower portion of 453) and the plurality of lower redistribution pads 4005, wherein the plurality of upper pads 452/(lower portion of 453) include a first upper pad (lower portion of 453) adjacent to a corner of the upper surface of the wiring structure (fig. 3A), and a second upper pad 452 closer to a center (fig. 3A) of the upper surface of the wiring structure than the first upper pad 453, 
26the plurality of connection bumps 653/652 include a first connection bump 653 disposed in a position corresponding to the first upper pad (lower portion of 453) and a second connection bump 652 disposed in a position corresponding to the second upper pad 452, a first width of the first upper pad (lower portion of 453) is wider than a second width of the second upper pad 452, a maximum width of the first connection bump 653 is wider than a maximum width of the second connection bump 652 (figs. 3A-3B), and 
the wiring structure further includes a contact layer (upper portion of 453) disposed on the first upper pad (lower portion of 453) between the first upper pad (lower portion of 453) and the first connection bump 653. 
Note:  Claim does not require a contact layer and the upper pad layer having different materials, therefore the lower portion of 453 considers as the first upper pad and the upper portion of 453 considers as the contact layer.  

As for claim 2, Yu et al. disclose the semiconductor package of claim 1, wherein the first connection bump 653 is in contact with the contact layer (upper portion of 453), and the second connection bump 652 is in contact with the second upper pad 452 (fig. 3B).  

As for claim 10, Yu et al. disclose the semiconductor package of claim 1, further comprising a passivation layer 500 disposed on the molded member 300 and having a plurality of openings at least partially exposing a region of each of the plurality of upper pads (fig. 3B).  

As for claim 11, Yu et al. disclose the semiconductor package of claim 10, wherein the plurality of openings include a first opening (opening where 453/653 formed in) at least partially exposing a region of the first upper pad (lower portion of 453), and a second opening (opening where 452/652 formed in) at least partially exposing a region of the second upper pad 452, and 28an average width of the first opening is wider than an average width of the second opening (fig. 3A-3B).  

As for claim 14, Yu et al. disclose the semiconductor package of claim 1, wherein the frame 200 includes: 
a first insulating layer (lower 210) in contact with the first package substrate 910/PCB, a first wiring layer 251 in contact with the first package substrate 910 and buried in the first insulating layer (lower 210), a second wiring layer 252 disposed on a side opposite to a side of the first insulating layer (lower 210) in which the first wiring layer is buried (fig. 2B), a second insulating layer (upper 210) disposed on the first insulating layer and covering the second wiring layer 252, and a third wiring layer 254 disposed on a side opposite to a side of the second insulating layer (upper 210) in which the second wiring layer 252 is buried; and 
29wherein the first wiring layer 251, the second wiring layer 252 and the third wiring layer 254 are electrically connected to the redistribution layer 500.  

As for claim 15, Yu et al. disclose in Figs. 1-3B and the related text a semiconductor package comprising: 
a package substrate 910 including a redistribution layer 250/500; 
a semiconductor chip 100 disposed on the package substrate 910 and electrically connected to the redistribution layer 500; 
a wiring structure 415/452/453 disposed on the semiconductor chip 100, the wiring structure having an upper surface on which a plurality of pads 452/(lower portion of 453); are arranged; 
a vertical connection structure 250 disposed between the package substrate 910 and the wiring structure 415/452/453 and electrically connecting the redistribution layer 500 and the plurality of pads 45/453; and 
a passivation layer 5000 disposed on the wiring structure 452/453 and having a plurality of openings (where 452/453 formed in) at least partially exposing a region of each of the plurality of pads 452/453, 
wherein the plurality of pads 452/453 include a first pad (lower portion of 453) adjacent to a corner of an upper surface of the wiring structure, and a second pad 452 closer to a center of the upper surface of the wiring structure than the first pad (fig. 3A), 
a first width of the first pad (lower portion of 453) is wider than a second width of the second pad 452, and 
the semiconductor package further includes a contact layer (upper portion of 453) disposed on the first pad (lower portion of 453) in an opening of the plurality of openings that at least partially exposes the region of the first pad (fig. 3B).
Note: Claim does not require a contact layer and the upper pad layer having different materials, therefore the lower portion of 453 considers as the first upper pad and the upper portion of 453 considers as the contact layer.  

As for claim 17, Yu et al. disclose the semiconductor package of claim 15, wherein the plurality of openings include a first opening (opening where 453/653 formed in) at least partially exposing a region of the first pad, and a second opening (opening where 452/652 formed in) at least partially exposing a region of the second pad, and an average width of the first opening is wider than an average width of the second opening (fig. 3B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 12, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Karmawaikarta et al. (US 2020/0135679).
As for claims 3, 7, 12 and 16, Yu et al. disclosed substantially the entire claimed invention, as applied in claim 1 and 11, except an intermetallic compound (IMC) layer between the first connection bump and the contact layer; a first thickness of the first connection bump in a vertical direction on the first package substrate is less than a second thickness of the second connection bump in the vertical direction; wherein the contact layer is disposed in the first opening, and an upper surface of the contact layer is disposed lower than an upper surface of the passivation layer; and wherein a distance from a lower surface of the first pad to an upper surface of the contact layer is greater than a distance from a lower surface of the second pad to an upper surface of the second pad.    
Darmawaikarta et al. teach in Fig. 1 and the related text an intermetallic compound (IMC) layer 116 between the first connection bump 116 and the contact layer (layer that forms between 116 and 112, also see layer 590 of figs. 5E and 5F, [0065]); wherein a first thickness of the first connection bump 124 in a vertical direction on the first package substrate 105 is less than a second thickness of the second connection bump 122 in the vertical direction (fig. 1 and [0027]); wherein the contact layer (layer that forms between 116 and 112, also see layer 590 of Fig. 5F) is disposed in the first opening 132, and an upper surface of the contact layer is disposed lower than an upper surface of the passivation layer 130 (fig. 1); and wherein a distance from a lower surface of the first pad 112 to an upper surface of the contact layer (layer that forms between 116 and 112, also see layer 590 of Fig. 5F) is greater than a distance from a lower surface of the second pad 110 to an upper surface of the second pad 110 (fig. 1).   
Yu et al. and Darmawaikarta et al. are analogous art because they both are directed electronic packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yu et al. to include an intermetallic compound (IMC) layer between the first connection bump and the contact layer; a first thickness of the first connection bump in a vertical direction on the first package substrate is less than a second thickness of the second connection bump in the vertical direction; wherein the contact layer is disposed in the first opening, and an upper surface of the contact layer is disposed lower than an upper surface of the passivation layer; and wherein a distance from a lower surface of the first pad to an upper surface of the contact layer is greater than a distance from a lower surface of the second pad to an upper surface of the second pad as taught by Darmawaikarta et al., in order to improve thermal compression bonding and improve the performance of the device ([0012] of Darmawaikarta et al.).

As for claim 18, Yu et al. disclose in Figs. 1-3B and the related text a semiconductor package comprising: 
a first semiconductor package 1000; 
a second semiconductor package 4000 disposed on the first semiconductor package 1000; and 
a plurality of connection bumps 652/653 electrically connecting the first semiconductor package 1000 and the second semiconductor package 4000, wherein the first semiconductor package 1000 includes: 
a first package substrate 910 including a redistribution layer 500, a first semiconductor chip 100 disposed on the first package substrate 910 and electrically connected to the redistribution layer 500/250, 
a wiring structure 415/453/452 disposed on the first semiconductor chip 100 and having an upper surface on which a plurality of upper pads 452/453 are arranged, and 
a vertical connection structure 200 disposed on the first package substrate 910 and electrically connecting the redistribution layer 500 and the plurality of upper pads 452/453, the second semiconductor package 4000 includes: 
a second package substrate 4100 having a lower surface on which a plurality of lower redistribution pads 4005 are arranged, and a second semiconductor chip 4200 disposed on the second semiconductor package 4000 and electrically connected to the plurality of lower redistribution pads 4005 (fig. 3B), 
31the plurality of connection bumps 652/653 include a first connection bump 653 that is at least a portion of outermost connection bumps arranged along edges of the wiring structure and the second package substrate (fig. 3a-3B), and a second connection bump 652, other than the first connection bump.
Yu et al. do not disclose a first thickness of the first connection bump in a vertical direction on the wiring structure is less than a second thickness of the second connection bump.  
Darmawaikarta et al. teach in Fig. 1 and the related text a first thickness of the first connection bump 124 in a vertical direction on the wiring structure is less than a second thickness of the second connection bump 122.
Yu et al. and Darmawaikarta et al. are analogous art because they both are directed electronic packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yu et al. to include a first thickness of the first connection bump in a vertical direction on the wiring structure is less than a second thickness of the second connection bump as taught by Darmawaikarta et al., in order to improve performance of the device ([0012] of Darmawaikarta et al.).

As for claim 19, Yu et al. disclose the semiconductor package of claim 18, wherein the first connection bump 653 is a connection bump 653 disposed on a corner among the outermost connection bumps arranged along edges of the wiring structure (fig. 3A-3B).  

As for claim 20, Yu et al. disclose the semiconductor package of claim 18, wherein the second connection bump contacts 652 a portion of the plurality of upper pads 452/(lower portion of 453), and the wiring structure further includes a contact layer (upper portion of 453), disposed below the first connection bump 653 while being in contact with the first connection bump 653, the contact layer (upper portion of 453) having a third thickness. 
Yu do not disclose the third thickness is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the third thickness is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 4-6, 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.
As for claims 4-6, 8, 9 and 13, Yu et al. disclosed substantially the entire claimed invention, as applied to claims 1, 7 and 11 above, except the first width of the first upper pad is about 5% to about 10% wider than the second width of the second upper pad; wherein the first width of the first upper pad ranges from about 250 µm to about 270 µm, and the second width of the second upper pad ranges from about 230 µm to about 250 µm; wherein the maximum width of the first connection bump is in a range of about 220 µm to about 240 µm, and the maximum width of the second connection bump is in a range of about 200 µm to about 220 µm; a thickness of the contact layer in the vertical direction is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump; a thickness of the contact layer in a vertical direction on the first package substrate is in a range of about 5 µm to about 15 µm; wherein a width of a lowermost portion of the first opening is in a range of about 225µm to about 245µm, and a width of a lowermost portion of the second opening is in a range of about 205µm to about 220µm, and a width of an uppermost portion of the first opening is in a range of about 240 µm to about 260 µm, and a width of an uppermost portion of the second opening is in a range of about 220 µm to about 240 µm.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the first width of the first upper pad is about 5% to about 10% wider than the second width of the second upper pad; wherein the first width of the first upper pad ranges from about 250 µm to about 270 µm, and the second width of the second upper pad ranges from about 230 µm to about 250 µm; wherein the maximum width of the first connection bump is in a range of about 220 µm to about 240 µm, and the maximum width of the second connection bump is in a range of about 200 µm to about 220 µm; a thickness of the contact layer in the vertical direction is substantially the same as a difference between the first thickness of the first connection bump and the second thickness of the second connection bump; a thickness of the contact layer in a vertical direction on the first package substrate is in a range of about 5 µm to about 15 µm; and wherein a width of a lowermost portion of the first opening is in a range of about 225µm to about 245µm, and a width of a lowermost portion of the second opening is in a range of about 205µm to about 220µm, and a width of an uppermost portion of the first opening is in a range of about 240 µm to about 260 µm, and a width of an uppermost portion of the second opening is in a range of about 220 µm to about 240 µm in order to optimize the performance of the device. 
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811